DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 04/23/2021 and 04/06/2022 and  comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Claim Objections
Claim 22 is objected to because of the following informalities:  “a second panel that is provided to face the third surface” should be “a second panel that is provided to face the second surface.  Appropriate correction is required.  In applicant’s specification paragraph [0054] states “The second panel 20 is arranged so as to face the second incident surface 52.”
Claim 25 is objected to because of the following informalities:  “a third panel that is provided to face the second surface” should be “a third panel that is provided to face the third surface”.  Appropriate correction is required.  In applicant’s specification paragraph [0054] states “The third panel 30 is arranged so as to face the third incident surface 53.”
Claim 25 is objected to because of the following informalities:  “the second dichroic mirror is configured to reflect light in the third wavelength region” should be “the second dichroic mirror is configured to reflect light in the second wavelength region.”  Appropriate correction is required.  In applicant’s specification paragraph [0058] states “the second dichroic mirror 57 reflects the second image light LB.”
Claims 26-29 are objected to because of the following informalities:  “a second color filter that is configured to transmit light in the second wavelength region and that is provided between the second light-emitting element and the third surface” should be “a second color filter that is configured to transmit light in the second wavelength region and that is provided between the second light-emitting element and the second surface.”  Appropriate correction is required.  Shown in applicant’s figure 1, the second color filter 82 (B) is located between the second light-emitting element 25 and the second incident surface 52.
Claim 30 is objected to because of the following informalities:  “a third color filter that is configured to transmit light in the third wavelength region and that is provided between the third light-emitting element and the second surface” should be “a third color filter that is configured to transmit light in the third wavelength region and that is provided between the third light-emitting element and the third surface.”  Appropriate correction is required.  Shown in applicant’s figure 1, the third color filter 82 (G) is located between the third light-emitting element 35 and the third incident surface 53.

Examiner’s Note
The rejections below use the claim language that is currently written by the applicant but the reference will be based on the corrected claim language shown in the claim objections section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumata (US 5,844,637).
Regarding claim 22, Katsumata teaches 
	an optical unit (fig. 4), comprising,
	a dichroic prism (color prism 10; col. 5, line 55 to col.7, line 30)  including,
		a first surface (shown below in annotated fig. 4 element 1);
		a second surface (shown below in annotated fig. 4 element 2) arranged to face the first surface (1);
		a third surface (shown below in annotated fig. 4 element 3) arranged between the first surface (1) and the second surface (2); and
		a fourth surface (shown below in annotated fig. 4 element 4)  arranged to face the third surface (3);
	a first panel (liquid-crystal display device 2R) that is provided to face the first surface (1) and that includes a first light-emitting element (light source, col. 3, line 64 to col. 4, line 5) which emits light in a first wavelength region (col. 6, lines 16-24, incident beam is introduced into a liquid-crystal display device 2R to which a red (R) video signal is inputted); and
	a second panel (liquid-crystal display device 2B) that is provided to face the third surface (2) and that includes a second light-emitting element (light source, col. 3, line 64 to col. 4, line 5) which emits light in a second wavelength region (blue(B); col. 6, lines 40-48, incident beam is introduced into the liquid-crystal display device 2B to which a blue (B) video signal is inputted) different from the first wavelength region (red (R)), wherein
	a first color filter (5R; col. 7, lines 31-39, color filters of red (R) may be formed of dichroic mirrors (DM) 5R) that is configured to transmit light in the first wavelength region (red(R)) is provided between the first light-emitting element and the first surface (1; col. 6, lines 10 to 40 and as shown in fig. 4).

    PNG
    media_image1.png
    637
    654
    media_image1.png
    Greyscale

Regarding claims 26, Katsumata teaches the optical unit (fig. 4) according to claim 22, further comprising, a second color filter (5B) that is configured to transmit light in the second wavelength region (blue (b)) and that is provided between the second light-emitting element (B light source, col. 3, line 64 to col. 4, line 5) and the third surface (annotated fig. 4 above, third surface 3).
Regarding claim 31, Katsumata teaches a display device provided with the optical unit (fig. 4) according to claim 22, wherein
	the display device (fig. 4) is configured to display an image using synthesized light of a first image light (R light source, col. 3, line 64 to col. 4, line 5) from the first panel (2R), a second image light (B light source, col. 3, line 64 to col. 4, line 5) form the second panel (2B), and a third image light (G light source, col. 3, line 64 to col. 4, line 5) from the third panel (2G), and the synthesized light is emitted from the fourth surface (shown in annotated fig 4 above, fourth surface 4) of the dichroic prism (10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (US 5,844,637) as applied to claim 22 above, and further in view of Kiser et al. (US 20040109140).
Regarding claim 23, Katsumata teaches the invention as set forth above but does not specifically teach the dichroic prism includes a first dichroic mirror configured to reflect light in the first wavelength region and transmit light in the second wavelength region.
Kiser teaches the optical unit (fig. 18), wherein
the dichroic prism (combining device 1840) includes a first dichroic mirror 
configured to reflect light in the first wavelength region and transmit light in the second wavelength region (¶134, the first plane 1841 includes a first dichroic coating (or mirror) to reflect red light and transmit green and blue).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the unit of Katsumata with the dichroic prism includes a first dichroic mirror configured to reflect light in the first wavelength region and transmit light in the second wavelength region of Kiser for the purpose of transmitting light so that a device that is capable of receiving a number of images and combining, or converging, the images to form a single image (¶134).
Regarding claim 24, Katsumata in view of Kiser teaches the invention as set forth above and Kiser further teaches the dichroic prism (combining device 1840) includes a second dichroic mirror configured to transmit light in the first wavelength region and the second wavelength region (¶134, the second plane 1842 includes a second dichroic coating (or mirror) to reflect blue light and transmit red and green).  Motivation to combine is the same as in claim 23.
Regarding claim 25, Katsumata in view of Kiser teaches the invention as set forth above and Katsumata further teaches
	a third panel (liquid-crystal display device 2G) that is provided to face the second surface (shown above in annotated fig. 4, third surface 3) and that includes a third light-emitting element which emits light in a third wavelength region (green (G), col. 5, lines 59-67, incident beam is introduced into a liquid-crystal display device 2G to which a green (G) video signal is inputted) different from the first (red (R))and second wavelength region (blue (B)).  
Kiser further teaches wherein the first dichroic mirror (first plane 1841) is configured to transmit light in the third wavelength region (¶134, the first plane 1841 includes a first dichroic coating (or mirror) to reflect red light and transmit green and blue), and
	the second dichroic mirror is configured to reflect light in the third wavelength region (¶134, the second plane 1842 includes a second dichroic coating (or mirror) to reflect blue light and transmit red and green).  Motivation to combine is the same as in claim 23.
Regarding claims 27-29, Katsumata in view of Kiser teaches the invention as set forth above and Katsumata further teaches a second color filter (5B) that is configured to transmit light in the second wavelength region (blue (B)) and that is provided between the second light-emitting element (B light source, col. 3, line 64 to col. 4, line 5) and the third surface (annotated fig. 4 above, second surface 2).
	Regarding claim 30, Katsumata in view of Kiser teaches the invention as set forth above and Katsumata further teaches a third color filter (5G) that is configured to transmit light in the third wavelength region (green(G)) and that is provided between the third light-emitting element (G light source, col. 3, line 64 to col. 4, line 5) and the second surface (annotated fig. 4 above, third surface 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/22